Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites: “A remote participation system comprising: a subscriber”, which, in light of the Specification appears to be directed to a human being. As such, the Claims is directed toward unpatentable subject matter.
Claims 2-11 are rejected as being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2011/0292193 A1) (hereinafter Wang), in view of Shuster et al. (US 2011/0301760 A1) (hereinafter Shuster), further in view of Fortnow et al. (US 2009/0013263 A1) (hereinafter Fortnow).

Regarding Claim 1, Wang discloses a remote participation system [Figs. 1-2] comprising: 
a digital event participation device positioned at a remote location [Figs. 1-2, 4; 0010: robot face 12 located in a place remote from control station 14] and comprised of a microphone, a camera, a speaker, a transmitter, and a receiver; [Figs. 1-2, 4; 0016-17: robot face 12 with microphone(s) 42, camera(s) 38, speaker(s) 44, and wireless transceiver 84 that may transmit and receive information across a wireless network] and 
a digital receiving unit comprised of a software application for receiving and viewing a live feed of the remote location from the digital event participation device, [Figs. 1-2, 4; 0010: remote control station 16 coupled to robot face 12 through network 16; 0018, 0032-33: control station may display video images captured by the camera of the robot, where remote control station may be a laptop or personal computer that may run some application program to provide the user interface] a microphone, a speaker and a receiving unit transmitter that enables a user to interact with the digital event participation device, [Figs. 1-2, 4; 0008-10: remote control station may include a computer with a monitor, camera, microphone, and speaker; 0013, 0018, 0020-22, 0032-33: telepresence system that allows a user at a remote control station interact with people at the remote location via the robot face] wherein the digital event participation device and the digital receiving unit are in wireless communication after the user has connected to the remote participation system [Figs. 1-2, 4; 0016-17: robot face 12 with wireless transceiver 84 that may transmit and receive information across a wireless network to remote control station via network 16; 0033: where system provides users an option to connect the control station to a robot]
Wang fails to explicitly disclose a digital event participation device positioned at a live event; and a digital receiving unit comprised of a software application for receiving and viewing a live feed of the live event from the digital event participation device. 
Shuster, in analogous art, teaches a digital event participation device positioned at a live event; and a digital receiving unit comprised of a software application for receiving and viewing a live feed of the live event from the digital event participation device. [Figs. 1-2, 5; 0007, 0013, 0042-43, 0060-62, 0069-70: where a user may connect to a robot (such as the robot of Wang above) that is physically located at some remote location, where such events may be a live event, such as a live sporting event, and where the system may provide live video from the physical space/live event]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Wang with the teachings of Shuster to specify providing the event participation device positioned at a live event and to provide a live feed of the live event in order to allow people to virtually attend live sporting or other events even off-site from the physical event location. [Shuster – 0007-8, 0042] 
Wang and Shuster fail to explicitly disclose a subscriber; wherein the digital event participation device and the digital receiving unit are in wireless communication after the subscriber has subscribed to the remote participation system. (Emphasis on the particular elements of the limitations not explicitly disclosed by Wang and Shuster – namely, wherein the user of the system possesses some sort of subscription service)
Fortnow, in analogous art, teaches a subscriber; wherein the digital event participation device and the digital receiving unit are in wireless communication after the subscriber has subscribed to the remote participation system. [Fig. 3; 0048-50, 0059-60, 0086, 0090-93, 0108: system allows for virtual attending of a live event (such as the telepresence participation systems of Wang and Shuster above), where authorization to access the live event may be based on some subscription, user fee, or other authorization system] 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Wang and Shuster with the teachings of Fortnow to specify a subscriber subscribing to the remote participation system as subscription models are a known manner to allow a user to attend and pay to attend events, even in a remote/virtual manner. [Fortnow – 0005-8; 0060]

Regarding Claim 2, Wang, Shuster, and Fortnow disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Wang and Shuster disclose wherein the digital event participation device is comprised of at least one of a clip, a fastener and a stand to position the digital event participation device at the live event. [Wang – Figs. 1-3; 0011: robot face may be mounted on a stand that allows the robot face to be placed on a chair, where user at the remote station may provide instruction of where to place the robot face; Shuster – 0042-46, 0050: where users attending a live event virtually may select a point of view from any physically plausible position/seat at the physical venue]

Regarding Claim 3, Wang, Shuster, and Fortnow disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Wang, Shuster, and Fortnow disclose wherein the digital receiving unit can transmit a message from the subscriber to the digital event participation device and the digital event participation device will play the message at the live event. [Wang – 0013: microphones and speakers on robot face may be utilized to provide audible communications (messaging) between the user at the control system and the robot site; Shuster – 0070: physical robot may provide an audio link between robot and user controlling robot; Fortnow – 0093: system may allow users to send text messages, or communicate with audio/video]

Regarding Claim 4, Wang, Shuster, and Fortnow disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Fortnow discloses a remote subscription service for enabling the subscriber to subscribe to the remote participation system.  [Fig. 3; 0048-50, 0059-60, 0086, 0090-93, 0108: system allows for virtual attending of a live event (such as the telepresence participation systems of Wang and Shuster above), where authorization to access the live event may be based on some subscription, user fee, or other authorization system]

Regarding Claim 5, Wang, Shuster, and Fortnow disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
[Shuster – 0049, 0062: virtual system may provide interfaces/links to allow a virtual attendee to visit a souvenir stand to purchase, or to provide tips, etc.; Fortnow – 0091, 0108: interfaces may provide virtual attendees option to purchase food/merchandise, or mementos/memorabilia]

Regarding Claim 6, Wang, Shuster, and Fortnow disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Wang and Shuster disclose wherein the positioning of the digital event participation device at the live event is chosen by the subscriber. [Wang – Figs. 1-3; 0011: robot face may be mounted on a stand that allows the robot face to be placed on a chair, where user at the remote station may provide instruction of where to place the robot face; Shuster – 0042-46, 0050: where users attending a live event virtually may select a point of view from any physically plausible position/seat at the physical venue]

Regarding Claim 7, Wang, Shuster, and Fortnow disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Wang, Shuster, and Fortnow disclose wherein the digital receiving unit is one of a computing device, a telephone, a mobile computing device, a tablet, a laptop, an e-book reader, a workstation, an AR headset, a VR headset or a combination thereof. [Wang – 0010, 0018: control station may be a computer such as a laptop or PC; 0038: system may be accessed by a cell phone; Shuster – 0055: content may be provided via some glasses or other video display device; 0058: client component may be a computer with a form factor for client use; Fortnow – 0050: client terminals may be PC, laptops, tablets, PDAs, mobile phone, or any other electronic device with network capability]

Regarding Claim 8, Wang, Shuster, and Fortnow disclose all of the limitations of Claim 4 which are analyzed as previously discussed with respect to that claim.
	Wang, Shuster, and Fortnow fail to explicitly disclose wherein the remote subscription service is comprised of a at least two subscription offerings for the subscriber to choose from.  
	However, the Examiner takes Official Notice that it is well understood in the art that subscription services may offer any number of subscription types (e.g., budget and premium tier subscriptions) associated with different levels/quantities of perks/benefits when offering services to potential clients.

Regarding Claim 9, Wang, Shuster, and Fortnow disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Wang, Shuster, and Fortnow disclose a chat feature permitting the subscriber to communicate with a second subscriber to the live event.  [Wang – 0013: microphones and speakers on robot face may be utilized to provide audible communications (messaging) between the user at the control system and the robot site; Shuster – 0070: physical robot may provide an audio link between robot and user controlling robot; Fortnow – 0093: system may allow users to send text messages, or communicate with audio/video with other virtual attendees]

Regarding Claim 10, Wang, Shuster, and Fortnow disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Wang, Shuster, and Fortnow disclose a collection portal for receiving, collecting and playing a communication from a plurality of subscribers.  [Wang – 0013: microphones and speakers on robot face may be utilized to provide audible communications (messaging) between the user at the control system and the robot site; Shuster – 0070: physical robot may provide an audio link between robot and user controlling robot; Fortnow – 0093: system may allow users to send text messages, or communicate with audio/video with other virtual attendees; 0106: chat dialog may be maintained and ongoing]

Regarding Claim 11, Wang, Shuster, and Fortnow disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Fortnow discloses wherein the subscriber must pay a fee to subscribe to the remote participation system.  [Fig. 3; 0048-50, 0059-60, 0086, 0090-93, 0108: system allows for virtual attending of a live event, where authorization to access the live event may be based on some subscription, user fee, or other authorization system, where it would be implicitly understood that subscription services usually comprise fees/payments to maintain the subscription]
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortnow, in view of Gerace et al. (US 9,600,946 B1) (hereinafter Gerace).

Regarding Claim 12, Fortnow discloses a method of using a remote participation device, [Figs. 1-2; 0045, 0050: client terminals 110, which may be a PC, laptop, tablet, PDA, cell phone, or any other computing device with internet capability] the method comprising the steps of, [Figs. 3A-C] providing a server for use by a plurality of subscribers, [Figs. 1-2; 0047, 0050: server apparatus to receive, store, process, and transmit data to and from network 109 to the various client terminals] wherein the plurality of subscribers are able to purchase a subscription to remotely participate in a live event via a digital transmission device; [Figs. 3A-C; 0048-50, 0059-60, 0086, 0090-93, 0108: system allows for virtual attending of a live event, where authorization to access the live event may be based on some subscription, user fee, or other authorization system]
purchasing a ticket to remotely participate in the live event via the digital transmission device; [Figs. 3A-C; 0048-50, 0059-60, 0086, 0090-93, 0108: system allows for virtual attending of a live event, where authorization to access the live event may be based on some subscription, user fee, or other authorization system, and where menu may allow for users to purchase tickets]
granting at least one of the plurality of subscribers with access to the live event via the digital transmission device.  [Figs. 3A-C; 0048-50, 0059-60, 0086, 0090-93, 0108: system allows for virtual attending of a live event, where authorization to access the live event may be based on some subscription, user fee, or other authorization system]
Fortnow fails to explicitly disclose verifying the ticket.
Gerace, in analogous art, teaches verifying the ticket. [col. 1, lines 26-36; col. 3, lines 1-43; col. 5, lines 35-45: where it is understood that live events historically utilize purchased tickets which are verified to ensure that the ticket is valid and has not already been redeemed by another attendee]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Fortnow with the teachings of Gerace to verify purchased tickets as it is a historical means ensure that a person is authorized to access an event and to verify that the ticket had not already been redeemed by another event attendee. [Gerace – col. 1, lines 26-36; col. 3, lines 1-43; col. 5, lines 35-45]

Regarding Claim 13, Fortnow and Gerace disclose all of the limitations of Claim 12 which are analyzed as previously discussed with respect to that claim.
Furthermore, Fortnow discloses the step of ordering one of a food, a souvenir or a memorabilia. [Fortnow – 0091, 0108: interfaces may provide virtual attendees option to purchase food/merchandise, or mementos/memorabilia]

Regarding Claim 14, Fortnow and Gerace disclose all of the limitations of Claim 12 which are analyzed as previously discussed with respect to that claim.
Furthermore, Fortnow discloses the step of communicating with at least one other subscriber as part of the live event. [Fortnow – 0093: system may allow users to send text messages, or communicate with audio/video with other virtual attendees]

Regarding Claim 15, Fortnow and Gerace disclose all of the limitations of Claim 12 which are analyzed as previously discussed with respect to that claim.
Furthermore, Fortnow discloses the step of receiving a live feed of the live event from the digital transmission device for viewing on one of a computing device, a telephone, a mobile computing device, a tablet, a laptop, an e-book reader, a workstation, an AR headset, a VR headset or a combination thereof.   [Fig. 3; 0005, 0009, 0048: live video may be streamed from cameras located at the venue of the live event to client devices, which may further record and upload the content to a server; 0050: client terminals may be PC, laptops, tablets, PDAs, mobile phone, or any other electronic device with network capability]


Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortnow and Gerace as applied to claim 15 above, and further in view of Shuster, and further in view of Wang.

Regarding Claim 16, Fortnow and Gerace disclose all of the limitations of Claim 15 which are analyzed as previously discussed with respect to that claim.

Shuster, in analogous art, teaches virtually attending a live event from a location chosen by at least one of the plurality of subscribers. [Shuster – 0042-46, 0050: where users attending a live event virtually may select a point of view from any physically plausible position/seat at the physical venue]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Fortnow and Gerace with the teachings of Shuster to specify locations of the live event chosen by subscribers in order to allow people to virtually attend live sporting or other events even off-site from the physical event location from a desired point of view. [Shuster – 0007-8, 0042-46, 0050] 
Fortnow, Gerace, and Shuster fail to explicitly disclose the step of placing the digital transmission device at the live event at a location chosen by at least one of the plurality of subscribers. (Emphasis on the particular element of the limitations not explicitly disclosed by Fortnow, Gerace, and Shuster).
Wang, in analogous art, teaches the step of placing the digital transmission device at the live event at a location chosen by at least one of the plurality of subscribers.  [Wang – Figs. 1-3; 0011: robot face may be mounted on a stand that allows the robot face to be placed on a chair, where user at the remote station may provide instruction of where to place the robot face (such as the camera positionings of Fortnow and Shuster)]
[Wang – 0008-11]

Regarding Claim 17, Fortnow, Gerace, Shuster, and Wang disclose all of the limitations of Claim 15 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Fortnow and Wang disclose wherein the digital transmission device is comprised of a memory for recording the live event.  [Fortnow – Fig. 3; 0005, 0009, 0048: live video may be streamed from cameras located at the venue of the live event to client devices, which may further record and upload the content to a server (where some memory device would be inherently required to provide the recording functionality); Wang – Figs. 1-2, 4; 0016-17: robot face 12 with microphone(s) 42, camera(s) 38, speaker(s) 44, and wireless transceiver 84 that may transmit and receive information across a wireless network]
  



Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Temby et al. (US 2011/0213210 A1) (hereinafter Temby), in view of Shuster.

Regarding Claim 18, Temby discloses a digital transmission device [Figs. 1-8] comprising: 
a processor to execute a set of instructions [0034: telelpresence apparatus 100 that may include processors/memory/hard disks to perform the various functions] to control and transmit a feed of remote location; [0020, 0025-27, 0031: telepresence apparatus includes camera, microphone, and speakers, and a wireless transceiver to allow remote consultation to provide the feeling of presence and transmit video and audio wirelessly to a remote receiver]
a memory to store the feed; [0034: memory/hard disks; 0043-44: system may capture and record video; Clm 12]
a camera to capture the remote location; [0020, 0025-27, 0031: telepresence apparatus includes camera, microphone, and speakers, and a wireless transceiver to allow remote consultation to provide the feeling of presence and transmit video and audio wirelessly to a remote receiver; Clm 12]
a microphone for recording sound at the remote location; [0020, 0025-27, 0031: telepresence apparatus includes camera, microphone, and speakers, and a wireless transceiver to allow remote consultation to provide the feeling of presence and transmit video and audio wirelessly to a remote receiver; Clm 12] and 
[0020, 0025-27, 0031: telepresence apparatus includes camera, microphone, and speakers, and a wireless transceiver to allow remote consultation to provide the feeling of presence and transmit video and audio wirelessly to a remote receiver; Clm 12] 
Temby fails to explicitly disclose a processor to execute a set of instructions to control and transmit a live feed of an event; a camera to capture the event; a microphone for recording sound at the event; and a speaker for generating sound from the event.  (Emphasis on the particular elements of the limitations not explicitly disclosed by Temby – namely that the remote location is a ‘live event’).
Shuster, in analogous art, teaches a processor to execute a set of instructions to control and transmit a live feed of an event; a camera to capture the event; a microphone for recording sound at the event; and a speaker for generating sound from the event.  [Figs. 1-2, 5; 0007, 0013, 0042-43, 0060-62, 0069-70: where a user may connect to a robot (such as the telepresence apparatus of Temby above) that is physically located at some remote location, where such events may be a live event, such as a live sporting event, and where the system may provide live video from the physical space/live event]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the apparatus of Temby with the teachings of Shuster to specify providing the event participation device positioned at a live event and to provide a live feed of the live event in order to allow people to virtually attend live sporting or other events even off-site from the physical event location. [Shuster – 0007-8, 0042] 

Regarding Claim 19, Temby and Shuster disclose all of the limitations of Claim 18 which are analyzed as previously discussed with respect to that claim.
Furthermore, Temby and Shuster disclose at least one of a clip, a fastener, or a stand to position the digital transmission device at the event.  [Temby – Figs. 3-5, 0029-31: where the telepresence apparatus may have connectors/stands to place at remote location or attach to other platforms; Shuster – 0042-46, 0050: where users attending a live event virtually may select a point of view from any physically plausible position/seat at the physical venue]

Regarding Claim 20, Temby and Shuster disclose all of the limitations of Claim 18 which are analyzed as previously discussed with respect to that claim.
Furthermore, Temby discloses a wireless communication module. [0020, 0025-27, 0031: telepresence apparatus includes camera, microphone, and speakers, and a wireless transceiver to allow remote consultation to provide the feeling of presence and transmit video and audio wirelessly to a remote receiver; Clm 12] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421